 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TOBY JO TODD,                                    No. 2:19-cv-1943 JAM AC (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    COURT OF EQUITY/COMMON LAW,
15                       Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On October 17, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within twenty-one days. ECF No. 4. Plaintiff has

22   filed objections to the findings and recommendations. ECF No. 5.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed October 17, 2019, are adopted in full; and

27          2. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;

28          3. The complaint (ECF No. 1) is DISMISSED with prejudice because it fails to state a
                                                       1
 1   claim upon which relief can be granted and because it brings claims against immune defendants.
 2          4. Plaintiff’s “Motion for Relief” ECF No. 3) is DENIED as MOOT.
 3   DATED:
 4
     DATED: November 14, 2019
 5
                                                /s/ John A. Mendez____________            _____
 6

 7                                              UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
